EXECUTION VERSION

Exhibit 10.6.3

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”), dated as of October 7, 2019 but effective as of October 1, 2019
(the “First Amendment Effective Date”), is entered into by and among Gentherm
Incorporated, a Michigan corporation (the “Company”), Gentherm (Texas), Inc., a
Texas corporation (“Gentherm Texas”), Gentherm Licensing, Limited Partnership, a
Michigan limited partnership (“Gentherm Licensing US”), Gentherm Medical, LLC,
an Ohio limited liability company (“Gentherm Medical”), Gentherm GmbH, a German
limited liability company (“Gentherm Germany”), Gentherm Enterprises GmbH, a
German limited liability company (“Gentherm Enterprises”), Gentherm Licensing
GmbH, a German limited liability company (“Gentherm Licensing Germany”; Gentherm
Licensing Germany, together with Gentherm Germany and Gentherm Enterprises, the
“German Borrowers”), Gentherm Global Power Technologies Inc., an Alberta
corporation (“Global”), Gentherm Canada ULC, an Alberta unlimited liability
company (“Gentherm Canada”; Gentherm Canada, together with Global, the “Canadian
Borrowers”; the Canadian Borrowers, together with the Company, Gentherm Texas,
Gentherm Licensing US, Gentherm Medical, and the German Borrowers, the
“Borrowers” and each, a “Borrower”), the Guarantors party hereto, the Lenders
party hereto, and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, are
all parties to that certain Amended and Restated Credit Agreement, dated as of
June 27, 2019 (as amended or otherwise modified prior to the First Amendment
Effective Date, the “Credit Agreement”);

WHEREAS, the Company has informed the Administrative Agent that it intends to
dispose of (a) the Purchased Shares (as defined in the Global Disposition
Agreement (as defined below) as in effect on the First Amendment Effective Date)
(the “Global Purchased Shares Disposition”), and (b) the Purchased Assets (as
defined in the Global Disposition Agreement as in effect on the First Amendment
Effective Date) (the “Global Purchased Assets Disposition”; the Global Purchased
Assets Disposition, together with the Global Purchased Shares Disposition,
collectively the “Global Disposition”), in each case pursuant to that certain
Share and Asset Purchase Agreement, dated as of the First Amendment Effective
Date, by and between the Company, as seller, and Global Power Technologies Inc.,
an Alberta corporation, as buyer (the “Global Disposition Agreement”);

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement as set forth herein; and

WHEREAS, the Lenders party hereto and the Administrative Agent are willing to
effect such amendments, subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Article I.

DEFINITIONS

 

--------------------------------------------------------------------------------

 

SECTION 1.1.Definitions. Capitalized terms used but not otherwise defined herein
have the meanings assigned to them in the Credit Agreement.

Article II.

AMENDMENTS TO CREDIT AGREEMENT

SECTION 2.1.Cover Page of the Credit Agreement.  The cover page of the Credit
Agreement is hereby amended to delete the reference thereon to “GENTHERM GLOBAL
POWER TECHNOLOGIES INC.”

SECTION 2.2.Introductory Paragraph of the Credit Agreement.  The introductory
paragraph of the Credit Agreement is hereby amended to read as follows:

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of June 27, 2019, among GENTHERM INCORPORATED, a Michigan corporation (the
“Company”), Gentherm (Texas), Inc., a Texas corporation (“Gentherm Texas”),
GENTHERM LICENSING, LIMITED PARTNERSHIP, a Michigan limited partnership
(“Gentherm Licensing US”), GENTHERM MEDICAL, LLC, an Ohio limited liability
company (“Gentherm Medical”), GENTHERM GMBH, a German limited liability company
(“Gentherm Germany”), GENTHERM ENTERPRISES GMBH, a German limited liability
company (“Gentherm Enterprises”), GENTHERM LICENSING GMBH, a German limited
liability company (“Gentherm Licensing Germany”; Gentherm Licensing Germany,
together with Gentherm Germany and Gentherm Enterprises, the “German Borrowers”
and each a “German Borrower”), Gentherm Canada ULC, an Alberta unlimited
liability company (the “Canadian Borrower”), certain Subsidiaries of the Company
party hereto pursuant to Section 2.19 (the “Designated Borrowers” and each, a
“Designated Borrower”; the Designated Borrowers, together with the Company,
Gentherm Texas, Gentherm Licensing US, Gentherm Medical, the German Borrowers
and the Canadian Borrower, the “Borrowers” and each, a “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

SECTION 2.3.Section 1.01 of the Credit Agreement.

SECTION 2.3.1.The definition of “Global” in Section 1.01 of the Credit Agreement
is hereby amended to read as follows:

“Global” means Gentherm Global Power Technologies Inc., an Alberta corporation.

SECTION 2.3.2.The definition of “LIBOR Successor Rate Conforming Changes” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate, the
definition of Interest Period, timing and frequency of determining rates and
making payments of interest and other technical, administrative or operational
matters as may be appropriate, in the discretion of the Administrative Agent, to
reflect the adoption and implementation of such LIBOR Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice

 

--------------------------------------------------------------------------------

 

is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).

SECTION 2.3.3.The following defined terms are hereby added to Section 1.01 of
the Credit Agreement in the appropriate alphabetical order:

“Adjustment” has the meaning set forth in Section 3.07.

“First Amendment Effective Date” means October 1, 2019.

“Global Disposition” means, collectively, (a) the disposition by the Company of
the Global Disposition Purchased Shares pursuant to the Global Disposition
Agreement, and (b) the disposition by the Company of the Global Disposition
Purchased Assets pursuant to the Global Disposition Agreement.

“Global Disposition Agreement” means that certain Share and Asset Purchase
Agreement, dated as of the First Amendment Effective Date, by and between the
Company, as seller, and Global Power Technologies Inc., an Alberta corporation,
as buyer.

“Global Disposition Purchased Assets” means the Purchased Assets (as defined in
the Global Disposition Agreement as in effect on the First Amendment Effective
Date).

“Global Disposition Purchased Shares” means the Purchased Shares (as defined in
the Global Disposition Agreement as in effect on the First Amendment Effective
Date).

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

SECTION 2.3.4.The following defined term is hereby deleted from Section 1.01 of
the Credit Agreement: Gentherm Canada.

 

--------------------------------------------------------------------------------

 

SECTION 2.4.Section 3.07 of the Credit Agreement.  Section 3.07 of the Credit
Agreement is hereby amended to read as follows:

3.07LIBOR Successor Rate.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Company or the Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Company) that the Company or the Required Lenders (as applicable) have
determined, that: (a) adequate and reasonable means do not exist for
ascertaining LIBOR for any requested Interest Period, including, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or (b) the administrator of the
LIBOR Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans; provided, that, at the time of
such statement, there is no successor administrator that is satisfactory to the
Administrative Agent that will continue to provide LIBOR after such specific
date (such specific date, the “Scheduled Unavailability Date”); or (c)
syndicated loans currently being executed, or that include language similar to
that contained in this Section 3.07, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR; then, reasonably promptly after such determination by the Administrative
Agent or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with (x) to the extent applicable solely to Eurocurrency Rate Loans denominated
in Dollars, one or more SOFR-Based Rates, or (y) another alternate benchmark
rate, giving due consideration to any evolving or then existing convention for
similar syndicated credit facilities for such alternative benchmarks and, in
each case, including any mathematical or other adjustments to such benchmark
giving due consideration to any evolving or then existing convention for similar
syndicated credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion and may be periodically updated (the “Adjustment”; and any such
proposed rate, a “LIBOR Successor Rate”), and any such amendment shall become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders unless, prior to
such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders (A) in the case
of an amendment to replace LIBOR with a rate described in clause (x) above,
object to the Adjustment, or (B) in the case of an amendment to replace LIBOR
with a rate described in clause (y) above, object to such amendment; provided,
that, for the avoidance of doubt, in the case of clause (A) above, the Required
Lenders shall not be entitled to object to any SOFR-Based Rate contained in any
such amendment.  Such LIBOR Successor Rate shall be applied in a manner
consistent with market practice; provided, that, to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender.  Thereafter, (i) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (ii) the Eurocurrency Rate
component of the Base Rate shall no longer be utilized in determining the Base
Rate.  Upon receipt of such notice, the Company may revoke any pending request
for a Revolving Credit Borrowing of,

 

--------------------------------------------------------------------------------

 

conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Revolving Credit
Borrowing of Base Rate Loans (subject to the foregoing clause (ii)) in the
amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.

SECTION 2.5.Section 7.02 of the Credit Agreement.  Section 7.02 of the Credit
Agreement is hereby amended by (a) deleting the “and” at the end of Section
7.02(j) of the Credit Agreement, (b) replacing the “.” at the end of Section
7.02(k) with a “; and”, and (c) adding a new Section 7.02(l) immediately
following Section 7.02(k) of the Credit Agreement to read as follows:

(l)loans by the Company to Global pursuant to that certain promissory note,
dated as of the First Amendment Effective Date; provided, that, the aggregate
principal amount of such loans made in reliance on this Section 7.02(l) shall
not exceed $1,500,000 at any one time outstanding.

SECTION 2.6.Section 7.05 of the Credit Agreement.  Section 7.05 of the Credit
Agreement is hereby amended by (a) deleting the “and” at the end of Section
7.05(h) of the Credit Agreement, (b) adding an “and” at the end of Section
7.05(i) of the Credit Agreement, and (c) adding a new Section 7.05(j)
immediately following Section 7.05(i) of the Credit Agreement to read as
follows:

(j)the Global Disposition;

SECTION 2.7.Section 7.08 of the Credit Agreement.  Section 7.08 of the Credit
Agreement is hereby amended by (a) deleting the “or” at the end of Section
7.08(a) of the Credit Agreement, (b) re-styling Section 7.08(b) of the Credit
Agreement as Section 7.08(c), and (c) adding a new Section 7.08(b) immediately
following Section 7.08(a) of the Credit Agreement to read as follows:

(b) the Global Disposition, or

SECTION 2.8.Other.  Each reference to “Canadian Borrowers” in the second
paragraph of the Credit Agreement, Section 1.01 of the Credit Agreement, Section
2.01(a) of the Credit Agreement, Section 2.05(b)(i) of the Credit Agreement,
Section 2.06(a) of the Credit Agreement, and Section 5.21(f) of the Credit
Agreement, in each case, is hereby amended to read “Canadian Borrower”.

 

--------------------------------------------------------------------------------

 

Article III.

CONDITIONS TO EFFECTIVENESS; PAYMENT OF EXPENSES

SECTION 3.1.Conditions to Effectiveness.  This Agreement shall become effective
as of the First Amendment Effective Date upon satisfaction of the following
conditions precedent:

SECTION 3.1.1.Receipt by the Administrative Agent of counterparts of this
Agreement duly executed by each Borrower, each Guarantor, each Lender, and the
Administrative Agent.

SECTION 3.1.2.Receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of the Company certifying that the representations and
warranties set forth in Section 5.8 are true and correct as of the First
Amendment Effective Date.

SECTION 3.1.3.Global shall have repaid all Obligations owing by Global as a
Borrower (other than (x) Obligations with respect to the Existing Global Letter
of Credit (as defined below), and (y) Obligations with respect to Global’s
corporate charge card program).

SECTION 3.1.4.The Loan Parties shall have provided to the Administrative Agent
and each Lender the documentation and information requested by the
Administrative Agent or such Lender in order to comply with applicable law,
including the Act. If any Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, the Administrative Agent and each Lender
shall have received, to the extent requested by the Administrative Agent or such
Lender, a Beneficial Ownership Certification in relation to such Borrower.

SECTION 3.2.Payment of Expenses.  The Company agrees to reimburse the
Administrative Agent for all reasonable out-of-pocket expenses incurred by the
Administrative Agent in connection with the preparation, execution and delivery
of this Agreement, including the reasonable fees, charges and disbursements of
Moore & Van Allen PLLC.

Article IV.

EFFECT OF THIS AGREEMENT; REAFFIRMATION; releaseS

SECTION 4.1.Effect of this Agreement.  Except as expressly modified and amended
in this Agreement, all of the terms, provisions and conditions of the Loan
Documents shall remain unchanged and in full force and effect.  The Loan
Documents and any and all other documents heretofore, now or hereafter executed
and delivered pursuant to the terms of the Credit Agreement are hereby amended
so that any reference to the Credit Agreement shall mean a reference to the
Credit Agreement, as amended by this Agreement.

SECTION 4.2.Reaffirmation.  Each Loan Party hereby (a) restates, ratifies and
reaffirms each and every term and condition set forth in, and its obligations
under, the Credit Agreement and the other Loan Documents as of the First
Amendment Effective Date, and (b) except as expressly set forth in this
Agreement, acknowledges and agrees that the Liens granted under the Collateral
Documents continue to secure the full payment and performance of the
Obligations.  Except as expressly set forth in this Agreement, each Guarantor
(i) hereby acknowledges and consents to all of the terms and conditions of this
Agreement, (ii) affirms all of its obligations under the Loan Documents and
(iii) agrees that this Agreement and all documents executed in connection
herewith do not operate to reduce or discharge its obligations under the Credit
Agreement or the other Loan Documents.

 

--------------------------------------------------------------------------------

 

SECTION 4.3.Releases.

SECTION 4.3.1.Upon the consummation of the Global Disposition (and receipt by
the Administrative Agent of written confirmation by the Company to the
Administrative Agent that the Global Disposition has been consummated, which
written confirmation may be by e-mail), and without any further action by the
Loan Parties, the Administrative Agent or any Lender, the Administrative Agent
and each Lender agrees that (a) all Liens on the Purchased Shares (as defined in
the Global Disposition Agreement as in effect on the First Amendment Effective
Date) granted to or created in favor of the Administrative Agent pursuant to the
Collateral Documents shall automatically terminate and be released and
discharged, (b) all Liens on the Purchased Assets (as defined in the Global
Disposition Agreement as in effect on the First Amendment Effective Date)
granted to or created in favor of the Administrative Agent pursuant to the
Collateral Documents shall automatically terminate and be released and
discharged, (c) Global shall automatically be released and discharged in all
respects as a Borrower and a Loan Party, and (d) each Lender’s participation in
the Letter of Credit identified on Schedule A attached hereto (the “Existing
Global Letter of Credit”) shall be automatically terminated and be released and
discharged.  For the avoidance of doubt, from and after the consummation of the
Global Disposition, (i) the Existing Global Letter of Credit shall not
constitute a “Letter of Credit” under the Credit Agreement (as amended by this
Agreement), and (ii) obligations with respect to Global’s corporate charge card
program shall not constitute “Obligations”.

SECTION 4.3.2.Each Lender hereby authorizes the Administrative Agent to execute
and deliver to the Loan Parties, at the sole expense of the Loan Parties, all
documents or instruments reasonably requested by the Loan Parties to evidence or
effectuate the releases and terminations contemplated by Section 4.3.1.

Article V.

MISCELLANEOUS

SECTION 5.1.Cross-References. References in this Agreement to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Agreement.

SECTION 5.2.Loan Document Pursuant to Credit Agreement.  This Agreement is a
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement,
including Article XI thereof.

SECTION 5.3.Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 5.4.Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 5.5.Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS

 

--------------------------------------------------------------------------------

 

CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

SECTION 5.6.Full Force and Effect. Except as expressly amended hereby, all of
the representations, warranties, terms, covenants, conditions and other
provisions of the Credit Agreement and the other Loan Documents shall remain
unchanged and shall continue to be, and shall remain, in full force and effect
in accordance with their respective terms. The amendments set forth herein shall
be limited precisely as provided for herein to the provisions expressly amended
herein and shall not be deemed to be an amendment to or modification of any
other term or provision of the Credit Agreement or any other Loan Document or of
any transaction or further or future action on the part of any Loan Party which
would require the consent of the Lenders under the Credit Agreement or any of
the Loan Documents.

SECTION 5.7.Miscellaneous.  Each Loan Party hereby represents and warrants as
follows: (a) the execution, delivery and performance by such Loan Party of this
Agreement has been duly authorized by all necessary corporate or other
organizational action; (b) such Loan Party has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby; (c) this Agreement has been
duly executed and delivered by such Loan Party and constitutes such Loan Party’s
legal, valid and binding obligation, enforceable in accordance with its terms;
and (d) no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with execution, delivery or performance by,
or enforcement against, such Loan Party of this Agreement, or for the
consummation of the transactions contemplated hereby.

SECTION 5.8.Loan Party Representations and Warranties. In order to induce the
Lenders to execute and deliver this Agreement, the Loan Parties hereby represent
and warrant to the Lenders that both before and after giving effect to this
Agreement and the consummation of the Global Disposition, (a) no event has
occurred and is continuing which constitutes a Default or an Event of Default,
and (b) the representations and warranties of (i) the Borrowers contained in
Article V of the Credit Agreement (as amended by this Agreement) and (ii) each
Loan Party contained in each other Loan Document or in any document furnished at
any time under or in connection herewith or therewith, are true and correct in
all material respects (and in all respects if any such representation or
warranty is already qualified by materiality) on and as of the First Amendment
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality) as of such earlier date, and
except that for purposes of this Agreement, the representations and warranties
contained in Sections 5.05(a) and (b) of the Credit Agreement (as amended by
this Agreement) shall be deemed to refer to the most recent statements furnished
pursuant to, respectively, of Sections 6.01(a) and (b) of the Credit Agreement
(as amended by this Agreement).

[signature pages follow]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

BORROWERS:GENTHERM INCORPORATED,

a Michigan corporation

By:/s/ Matteo Anversa

Name:Matteo Anversa

Title:Chief Financial Officer

GENTHERM (TEXAS), INC.,

a Texas corporation

By:/s/ Matteo Anversa

Name:Matteo Anversa

Title:Chief Financial Officer

GENTHERM LICENSING, LIMITED PARTNERSHIP,

a Michigan limited partnership

By:Gentherm Equity, LLC, its general partner

By:/s/ Matteo Anversa

Name:Matteo Anversa

Title:Manager

GENTHERM MEDICAL, LLC,

an Ohio limited liability company

By:/s/ Matteo Anversa

Name:Matteo Anversa

Title:Manager

GENTHERM GMBH,

a German limited liability company

By:/s/ Matteo Anversa

Name:Matteo Anversa

Title:Managing Director

GENTHERM ENTERPRISES GMBH,

a German limited liability company

By:/s/ Matteo Anversa

Name:Matteo Anversa

Title:Managing Director

 

 

Gentherm Incorporated

FIRST Amendment to AMENDED AND RESTATED Credit Agreement

--------------------------------------------------------------------------------

 

GENTHERM LICENSING GMBH,

a German limited liability company

By:/s/ Matteo Anversa

Name:Matteo Anversa

Title:Managing Director

GENTHERM GLOBAL POWER TECHNOLOGIES INC.,

an Alberta corporation

By:/s/ Matteo Anversa

Name:Matteo Anversa

Title:Treasurer

GENTHERM CANADA ULC,

an Alberta unlimited liability company

By:/s/ Matteo Anversa

Name:Matteo Anversa

Title:Chief Financial Officer

 

 

Gentherm Incorporated

FIRST Amendment to AMENDED AND RESTATED Credit Agreement

--------------------------------------------------------------------------------

 

GUARANTORS:GENTHERM PROPERTIES I, LLC,

a Michigan limited liability company

By:/s/ Matteo Anversa

Name:Matteo Anversa

Title:Chief Financial Officer

GENTHERM PROPERTIES II, LLC,

a Michigan limited liability company

By:/s/ Matteo Anversa

Name:Matteo Anversa

Title:Chief Financial Officer

GENTHERM HOLDING (MALTA) LIMITED,

a Maltese limited company

By:/s/ Silvano Azzopardi

Name:Silvano Azzopardi

Title:Director

GENTHERM AUTOMOTIVE SYSTEMS (MALTA) LIMITED,

a Maltese limited company

By:/s/ Silvano Azzopardi

Name:Silvano Azzopardi

Title:Director

GENTHERM HUNGARY KORLÁTOLT FELELŐSSÉGŰ TÁRSASÁG,

a Hungarian limited liability company

By:/s/ Jörg Evers

Name:Jörg Evers

Title:Managing Director

 

 

Gentherm Incorporated

FIRST Amendment to AMENDED AND RESTATED Credit Agreement

--------------------------------------------------------------------------------

 

GENTHERM LUXEMBOURG I S.À R.L.,

a private limited liability company (société à responsabilité limitée)
incorporated and existing under the laws of the Grand Duchy of Luxembourg, with
its registered office at 41, avenue de la Gare, L-1611 Luxembourg and registered
with the Luxembourg trade and companies register under number B 191.251

By:/s/ Matteo Anversa

Name:Matteo Anversa

Title:Manager

GENTHERM LUXEMBOURG II S.À R.L.,

a private limited liability company (société à responsabilité limitée)
incorporated and existing under the laws of the Grand Duchy of Luxembourg, with
its registered office at 41, avenue de la Gare, L-1611 Luxembourg and registered
with the Luxembourg trade and companies register under number B 191.252

By:/s/ Matteo Anversa

Name:Matteo Anversa

Title:Manager

 

 

Gentherm Incorporated

FIRST Amendment to AMENDED AND RESTATED Credit Agreement

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:BANK OF AMERICA, N.A.,

as Administrative Agent

By:/s/ Felicia Brinson

Name:Felicia Brinson

Title:Assistant Vice President

 

 

Gentherm Incorporated

FIRST Amendment to AMENDED AND RESTATED Credit Agreement

--------------------------------------------------------------------------------

 

LENDERS:

BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and L/C Issuer

By:/s/ David Komrska

Name:David Komrska

Title:Senior Vice President

 

 

Gentherm Incorporated

FIRST Amendment to AMENDED AND RESTATED Credit Agreement

--------------------------------------------------------------------------------

 

JPMorgan Chase Bank, N.A.,

as a Lender

By:/s/ Helen D. Davis

Name:Helen D. Davis

Title:Authorized Officer

 

 

Gentherm Incorporated

FIRST Amendment to AMENDED AND RESTATED Credit Agreement

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:/s/ Scott Neiderheide

Name:Scott Neiderheide

Title:Vice President

 

 

Gentherm Incorporated

FIRST Amendment to AMENDED AND RESTATED Credit Agreement

--------------------------------------------------------------------------------

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:/s/ Frank M. Eassa

Name:Frank M. Eassa

Title:Senior Vice President

 

 

Gentherm Incorporated

FIRST Amendment to AMENDED AND RESTATED Credit Agreement

--------------------------------------------------------------------------------

 

KeyBank National Association,

as a Lender

By:/s/ Brandon Welling

Name:Brandon Welling

Title:Vice President

 

 

Gentherm Incorporated

FIRST Amendment to AMENDED AND RESTATED Credit Agreement

--------------------------------------------------------------------------------

 

COMERICA BANK,

as a Lender

By:/s/ Flaviu Pop

Name:Flaviu Pop

Title:Vice President, Corporate Banking

 

 

Gentherm Incorporated

FIRST Amendment to AMENDED AND RESTATED Credit Agreement

--------------------------------------------------------------------------------

 

The Huntington National Bank,

as a Lender

By:/s/ William N. Bartok

Name:William N. Bartok

Title:Vice President

 

 

Gentherm Incorporated

FIRST Amendment to AMENDED AND RESTATED Credit Agreement

--------------------------------------------------------------------------------

 

BANK OF MONTREAL,

as a Lender

By:/s/ Matthew Gerber

Name:Matthew Gerber

Title:Managing Director

By:/s/ Edward Mizuhara

Name:Edward Mizuhara

Title:DCM Origination & Syndication

 

By:/s/ Sean Gallaway

Name:Sean Gallaway

Title:Director

 

 

Gentherm Incorporated

FIRST Amendment to AMENDED AND RESTATED Credit Agreement

--------------------------------------------------------------------------------

 

citizens bank, n.a.,

as a Lender

By:/s/ Jonathan Gleit

Name:Jonathan Gleit

Title:SVP

 

 

Gentherm Incorporated

FIRST Amendment to AMENDED AND RESTATED Credit Agreement

--------------------------------------------------------------------------------

 

BANK OF the west,

as a Lender

By:/s/ Philip R. Medsger

Name:Philip R. Medsger

Title:Director

 

 

Gentherm Incorporated

FIRST Amendment to AMENDED AND RESTATED Credit Agreement

--------------------------------------------------------------------------------

 

Schedule A

Existing Global Letter of Credit

Applicant

L/C Number

Issuance Date

Expiry Date

Beneficiary

Gentherm Global Power Technologies Inc.

68094896

8/12/19

12/31/19

Banco de Credito Del Peru

 

 